 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7                                             ***
 8    DUSTON MILLER,                                       Case No. 2:17-cv-02021-RFB-NJK

 9                       Plaintiff,                           ORDER TO PRODUCE
            v.                                              DUSTON MILLER, #1197568
10
11    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al,
12                 Defendants.
13
14       TO:        MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
                    BRIAN E. WILLIAMS, SR.,WARDEN, HIGH DESERT STATE PRISON,
15
                    INDIAN SPRINGS, NV
16                  UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA AND
17                  ANY OTHER UNITED STATES MARSHAL

18
19          THE COURT HEREBY FINDS that DUSTON MILLER, #1197568, is presently in

20   custody of the Nevada Department of Corrections, located at High Desert State Prison,

21   Indian Springs, Nevada.

22          IT IS FURTHER ORDERED that the Warden of High Desert State Prison, or his
23
     designee, shall transport and produce DUSTON MILLER, #1197568, to appear before the
24
     United States District Judge at the Lloyd D. George United States Courthouse in Las
25
     Vegas, Nevada, on or about Thursday, March 12, 2020, at the hour of 10:00 AM, in LV
26
27   Courtroom 7C to attend a motion hearing in the instant matter,   until the said

28   DUSTON MILLER, #1197568, is released and discharged by the said Court; and that
 1   said DUSTON MILLER, #1197568,, shall thereafter be returned to the custody of the
 2
     Warden, High Desert State Prison, Indian Springs, Nevada, under safe and secure conduct.
 3
 4          DATED this 18th day of February, 2020.
 5
 6                                                    _____________________________________
                                                      RICHARD F. BOULWARE, II
 7                                                    UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              Page 2 of 2
